UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of November 2013 Commission File Number: 001-35132 Box Ships Inc. (Translation of registrant's name into English) 15 Karamanli Ave., GR 166 73, Voula, Greece (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [X]Form 40-F [] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)7: Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. INFORMATION CONTAINED IN THIS REPORT ON FORM 6-K Attached as Exhibit 1 to this Report on Form 6-K is the Management's Discussion and Analysis of Financial Condition and Results of Operations for the nine months ended September 30, 2013 of Box Ships Inc. (the "Company"), unaudited interim condensed consolidated financial statements of the Company for the nine months ended September 30, 2013 and the accompanying notes thereto. This Report on Form 6-K is hereby incorporated by reference into the Company's Registration Statement on Form F-3 (Registration No. 333-181076) declared effective by the Securities and Exchange Commission on May 10, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Box Ships Inc. Dated: November 27, 2013 By: /s/ Michael Bodouroglou Name: Michael Bodouroglou Title: Chief Executive Officer Box Ships Inc. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following is a discussion of our financial condition and results of operations for the nine months ended September 30, 2013. Unless otherwise specified herein, references to the "Company" or "we" shall include Box Ships Inc. and its subsidiaries. You should read the following discussion and analysis together with the financial statements and related notes included elsewhere in this report. For additional information relating to our management's discussion and analysis of financial condition and results of operations, please see our annual report on Form 20-F for the year ended December 31, 2012 filed with the U.S. Securities and Exchange Commission on March 8, 2013. This discussion includes forward-looking statements which, although based on assumptions that we consider reasonable, are subject to risks and uncertainties which could cause actual events or conditions to differ materially from those currently anticipated and expressed or implied by such forward-looking statements. Overview We are Box Ships Inc. We were incorporated under the laws of the Republic of the Marshall Islands on May 19, 2010. We were formed by Paragon Shipping Inc. or Paragon Shipping, to own and operate containerships and pursue containership acquisition opportunities. We commenced operations upon the consummation of our Initial Public Offering (IPO), in April 2011. Our common stock trades on the New York Stock Exchange ("NYSE") under the symbol "TEU." In July 2013, we completed a public offering of 558,333 of our 9.00% Series C Cumulative Redeemable Perpetual Preferred Shares (the "Series C Preferred Shares") at a public offering price of $24.00 per share. We used the net proceeds from the offering of $12.6 million, net of underwriting discounts and commissions of $0.5 million and offering expenses of $0.3 million, and approximately $7.1 million of our cash reserves to redeem and retire all of our outstanding 9.75% Series B-1 Cumulative Redeemable Perpetual Preferred Shares (the "Series B-1 Preferred Shares"), plus accrued and unpaid dividends. In October 2013, we completed a follow-on public offering of 340,000 of our Series C Preferred Shares at a public offering price of $24.00 per share. We used a portion of the net proceeds of $7.5 million, net of underwriting discounts and commissions of $0.5 million and estimated offering expenses of $0.2 million to repay in full the outstanding balance of $6.0 million under our unsecured loan agreement with Paragon Shipping. In November 2013, we completed the sale of 18,000 Series C Preferred Shares at the offering price of $24.00 per share, through the exercise of the underwriters' over-allotment option, which resulted in net proceeds of $0.4 million. Dividends on the Series C Preferred Shares accrue at a rate equal to 9.00% per annum of the liquidation preference of $25.00 per share and are payable quarterly in arrears on January 1, April 1, July 1 and October 1 of each year, when, as and if declared by our board of directors. A dividend of $0.39375 per Series C Preferred Share, in relation to the 558,333 shares issued in July 2013, was paid on October 1, 2013. The Series C Preferred Shares are traded on the New York Stock Exchange under the symbol "TEUPRC". As of the date of this filing, our fleet consisted of nine containerships with a TEU weighted average age of 8.8 years, a total capacity of 43,925 TEU and a weighted average remaining charter duration of 13 months. Vessels Management We operate through a number of wholly-owned, vessel-owning subsidiaries incorporated in the Republic of Liberia, the Republic of the Marshall Islands and Hong Kong. Allseas Marine S.A., or Allseas, a company controlled by our Chairman, President and Chief Executive Officer, Mr. Michael Bodouroglou, provides the commercial and technical management services for all of the vessels in our fleet. Chartering of Our Fleet All of our vessels are currently employed under fixed rate time charters with an average remaining term of 13 months (weighted by aggregate contracted charter hire and assuming no exercise of any options to extend the duration of the charters), with expirations ranging from approximately four days to29 months. Although our chartering strategy is to employ our vessels and any vessels we may acquire in the future on short- to medium-term time charters of one to five years with staggered maturities, we may opportunistically enter into longer-term charters or short-term time charters with durations of less than one-year, or, under certain circumstances, we may operate our vessels on the spot market. We actively monitor charter rates and vessel operating expenses in order to selectively employ vessels as market conditions warrant. In market conditions where charter rates may or may not cover the operating costs of a vessel, we may choose to lay-up the vessel with the aim of extending the useful life of the vessel and securing more favorable charter rates when vessel supply and demand are more in balance within the containership market. Time Charters A time charter is a contract to charter a vessel for a fixed period of time at a specified or floating daily or index-based daily rate and can last from a few days to several years. Under a time charter, the charterer pays for most of the voyage expenses, such as port, canal and fuel costs, agents' fees, extra war risks insurance and any other expenses related to the cargoes, while the shipowner pays for vessel operating expenses, including, among other costs, crew costs, provisions, deck and engine stores, lubricating oil, insurance, maintenance, repairs, dry-docking and costs relating to a vessel's intermediate and special survey. Results of Operations We generate substantially all of our revenues from time charters on which we employ our vessels. Each of the nine vessels in our fleet is currently operating under a fixed rate time charter. Our ongoing cash expenses consist of fees and reimbursements under our management agreements, administrative services agreement, accounting services agreement and executive services agreement, vessel operating expenses and certain other administrative expenses. We do not have any income tax liabilities in the Marshall Islands, Liberia or Hong Kong, but may be subject to tax in the United States on revenues derived from voyages that either begin or end in the United States. Our financial results are largely driven by the following factors: · Calendar days.We define calendar days as the total number of days in a period during which each vessel in our fleet was owned. Calendar days are an indicator of the size of the fleet over a period and affect both the amount of revenues and the amount of expenses that are recorded during that period. · Operating days. We define operating days as the total Calendar days the vessels were in our possession for the relevant period after subtracting off-hire days for scheduled dry-dockings, or special or intermediate surveys and unscheduled off-hire days associated with repairs and other operational matters. Any idle days relating to the days a vessel remains unemployed are included in unscheduled off-hire days. · Fleet utilization.We calculate fleet utilization by dividing the number of operating days during a period by the number of calendar days during that period. The shipping industry uses fleet utilization to measure a company's efficiency in finding suitable employment for its vessels and minimizing the amount of days that its vessels are off-hire for reasons such as scheduled repairs, vessel upgrades, dry-dockings or special or intermediate surveys. · Time Charter contracts.A time charter is a contract for the use of a vessel for a specific period of time during which the charterer pays substantially all of the voyage expenses, including port and canal charges and bunkers (fuel) expenses, but the vessel owner pays the vessel operating expenses and commissions on gross voyage revenues. Time charter rates are usually fixed during the term of the charter. Prevailing time charter rates fluctuate on a seasonal and year to year basis and may be substantially higher or lower from a prior time charter contract when the subject vessel is seeking to renew that prior charter or enter into a new charter with another charterer. Fluctuations in charter rates are caused by imbalances in the availability of cargoes for shipment and the number of vessels available at any given time to transport these cargoes. Our financial results are also affected by our ability to control our fixed and variable expenses, including our ship-management fees, our operating costs, and our general, administrative and other expenses including insurance. Operating costs may vary from month to month depending on a number of factors, including the timing of purchases of lubricants, crew changes and delivery of spare parts. Time Charter Revenues Time charter revenues are driven primarily by the number of vessels in our fleet, the number of operating days during which our vessels generate revenues and the amount of daily charter hire that our vessels earn under charters. These, in turn, are affected by a number of factors, including our decisions relating to vessel acquisitions and disposals, the amount of time that we spend positioning our vessels, the amount of time that our vessels spend in dry-dock undergoing repairs, maintenance and upgrade work, the age, condition and specifications of our vessels, levels of supply and demand in the containership market and other factors affecting the charter rates for our vessels. Vessels operating on time charters for a certain period of time provide predictable cash flows over that period of time. When vessels are acquired with time charters attached and the charter rate on such charters is above or below the then current market rates, we allocate the purchase price of the vessel and the attached time charter on a relative fair value basis. The fair value is computed as the present value of the difference between the contractual amount to be received over the term of the time charter and our estimate of the then current market charter rate for an equivalent vessel at the time of acquisition. The asset or liability recorded is amortized or accreted over the remaining period of the time charter as a reduction or addition, respectively, to time charter revenues. 2 Voyage Expenses Voyage expenses, primarily consisting of port, canal, bunker expenses, exceptfor bunkers consumed by our vessels travelling to and from the dry-docks and while the vessels remain unemployed, war risk insurance costs and other crew costs reimbursable by the charterers, are paid for by the charterer under time charter arrangements, except for commissions, which are always paid for by us, regardless of charter type and extra war risk insurance costs and other crew costs, which are paid for by us and reimbursed by the charterers. All voyage expenses are expensed as incurred, except for commissions. Commissions are deferred over the related voyage charter period to the extent revenue has been deferred since commissions are earned as our revenues are earned. Vessel Operating Expenses Vessel operating expenses, which are expensed as incurred, include crew wages and related costs, the cost of insurance and vessel registry, expenses relating to repairs and maintenance (excluding dry-docking), the costs of spares and consumable stores, regulatory fees and other miscellaneous expenses. In addition, vessel operating expenses include amortization of other intangible assets, in relation to manning agreements attached to the purchase agreements of the OOCL Hong Kong and the OOCL China, delivered to us in June and July 2012, respectively. We anticipate that our vessel operating expenses, which generally represent fixed costs, will increase as we add vessels to our fleet. Other factors beyond our control, some of which may affect the shipping industry in general, including, for instance, developments relating to market prices for crew wages and insurance, may also cause these expenses to increase. Dry-docking Expenses Dry-docking and special survey costs are expensed in the period incurred. Fees paid under our Management Agreements We have entered into long-term management agreements for each of the vessels in our fleet, pursuant to which Allseas is responsible for all of the commercial and technical management functions of our fleet. See "Item 7. Major Shareholders and Related Party Transactions—B. Related party transactions—Management Agreements with Allseas" of our Annual Report on Form 20-F for the year ended December 31, 2012, filed with the SEC on March 8, 2013, for a detailed description of our management agreements. Depreciation We depreciate our vessels over their estimated useful lives determined to be approximately 30 years from the date of their initial delivery from the shipyard. Depreciation is computed using the straight-line method, after considering the estimated salvage value. Each vessel's salvage value is equal to the product of its lightweight tonnage and estimated scrap rate. Effective January 1, 2013, we revised the estimated scrap rate from $150 to $300 per lightweight ton, to be aligned with the current historical average scrap rate and to better reflect current market conditions. General and Administrative Expenses General and administrative expenses include fees payable under our administrative, accounting and executive services agreements with Allseas, directors' fees, office rent, travel, communications, directors and officers insurance, legal, auditing, investor relations and other professional expenses and reflect the costs associated with running a public company. See "Item 7. Major Shareholders and Related Party Transactions—B. Related party transactions—Administrative Services Agreement with Allseas—Executive Services Agreement with Allseas—Accounting Agreement with Allseas" of our Annual Report on Form 20-F for the year ended December 31, 2012, filed with the SEC on March 8, 2013, for a detailed description of these agreements. Furthermore, our general and administrative expenses include share-based compensation. See "Item 6. Directors, Senior Management and Employees—B. Compensation" of our Annual Report on Form 20-F for the year ended December 31, 2012, filed with the SEC on March 8, 2013, for a detailed description of the restricted shares of our common stock issued as incentive compensation under our 2011 Equity Incentive Plan, as amended in February 2013. Interest and Finance Costs We have incurred interest expense and financing costs in connection with vessel-specific debt of our subsidiaries relating to the acquisition of our vessels. We have incurred financing costs and we also expect to incur interest expenses under our future credit facilities in connection with debt to finance future acquisitions, as market conditions warrant. 3 Selected Information The following tables present selected unaudited consolidated financial and other data of Box Ships Inc. for the nine months ended September 30, 2012 and 2013, and as of December 31, 2012 and September 30, 2013, which is derived from our interim unaudited consolidated condensed financial statements and notes thereto, included elsewhere herein. All amounts are expressed in United States Dollars, except for fleet data, shown below. INCOME STATEMENT DATA Nine Months Ended September 30, Net Revenues $ $ Operating income $ $ Net income $ $ Earnings per common share, basic $ $ Earnings per common share, diluted $ $ CASH FLOW DATA Net Cash from operating activities $ $ Net Cash used in investing activities $ ) $ - Net Cash from / (used in) financing activities $ $ ) Net increase in cash and cash equivalents $ $ BALANCE SHEET DATA December 31, 2012 September 30, 2013 Total assets $ $ Total liabilities $ $ Total stockholders' equity $ $ 4 Fleet Data and Average Daily Results Nine Months Ended September 30, FLEET DATA Average number of vessels(1) Calendar days for the fleet(2) Number of vessels at end of period 9 9 Operating days for the fleet(3) Fleet utilization(4) % % AVERAGE DAILY RESULTS Vessel operating expenses(5) $ $ Management fees(6) $ $ General and administrative expenses(7) $ $ Average number of vessels is the number of vessels that constituted our fleet for the relevant period, as measured by the sum of the number of calendar days each vessel was a part of our fleet during the period divided by the number of calendar days in the period. Calendar days are the total days we possessed the vessels in our fleet for the relevant period. Operating days for the fleet are the total calendar days the vessels were in our possession for the relevant period after subtracting off-hire days for scheduled dry-dockings or special or intermediate surveys and unscheduled off-hire days associated with repairs and other operational matters. Any idle days relating to the days a vessel remains unemployed are included in unscheduled off-hire days. Fleet utilization is the percentage of time that our vessels were able to generate revenues and is determined by dividing operating days by fleet calendar days for the relevant period. Daily vessel operating expenses, which include crew costs, provisions, deck and engine stores, lubricating oil, insurance other than extra war risk insurance, maintenance, repairs and amortization of intangibles, are calculated by dividing vessel operating expenses by fleet calendar days for the relevant time period. Daily management fees are calculated by dividing management fees charged by a related party by fleet calendar days for the relevant time period. Daily general and administrative expenses are calculated by dividing general and administrative expenses by fleet calendar days for the relevant time period. Results of Operations – Box Ships Inc. Nine months ended September 30, 2013 compared to nine months ended September 30, 2012 During the nine months ended September 30, 2013, we operated an average of 9.00 vessels with a 98.7% utilization rate. Our Net Income was $12.3 million resulting in basic and diluted earnings per share of $0.37 and $0.36, respectively. During the nine months ended September 30, 2012, we operated an average of 7.68 vessels with a 91.9% utilization rate. Our Net Income was $10.3 million resulting in earnings per share of $0.44 on both a basic and diluted basis. Net revenues Net revenues represent charter hire earned, net of commissions. During the nine months ended September 30, 2013 and 2012, our vessels operated a total of 2,425 and 1,933 days, respectively, from a total of 2,457 and 2,104 calendar days, respectively. During the nine months ended September 30, 2013, we had 12 idle days related to the Box Voyager, 19 off-hire days related to the scheduled dry-docking of OOCL Hong Kong, which was completed in April 2013 and 1 off-hire day for other operational matters, for a total of 32 off-hire days. During the nine months ended September 30, 2012, we had 126 idle days related to the Box Voyager and Box Trader, 44 off-hire days related to the scheduled dry-dockings of CMA CGM Kingfish and CMA CGM Marlin and 1 off-hire day for other operational matters, for a total of 171 off-hire days. Currently, all vessels in our fleet are employed under fixed rate time charters, having an average weighted remaining charter duration of 13 months (weighted by aggregate contracted charter hire). The Company reported net revenues for the nine months ended September 30, 2013 of $52.9 million, an increase of 9.8% compared to $48.2 million for the nine months ended September 30, 2012, due to the increased operating days of OOCL Hong Kong and OOCL China in the nine months ended September 30, 2013, which was partially offset by the lower re-chartering rates for Box Trader and Box Voyager in the nine months ended September 30, 2013. Our net revenues are also net of the amortization of above/below market acquired time charters, which decreased our revenues and net income for the nine months ended September 30, 2013 and 2012 by $4.0 million and $2.3 million, respectively, or $0.17 and $0.14 per basic common share, respectively. 5 Voyage expenses Voyage expenses for the nine months ended September 30, 2013 and 2012 amounted to $2.0 million and $1.9 million, respectively. During the nine months ended September 30, 2013, we incurred increased reimbursable expenses by charterers, which were offset by the increased bunkers consumed in transporting our vessels to and from their dry-docks and bunkers consumed by Box Voyager and Box Trader during the periods the vessels were unemployed in the nine months ended September 30, 2012. Vessels operating expenses During the nine months ended September 30, 2013 and 2012, vessels operating expenses amounted to $13.3 million compared to $11.4 million during the nine months ended September 30, 2012. The increase is mainly due to the increased average number of vessels in our fleet. On average, our vessels operating expenses for the nine months ended September 30, 2013 were $5,430 per vessel per day compared to $5,429 per vessel per day, in the nine months ended September 30, 2012. Vessels operating expenses depend on a variety of factors, among which is the age and the size of the vessels. Dry-docking expenses During the nine months ended September 30, 2013, the OOCL Hong Kong underwent its scheduled dry-docking, which resulted in 19 off-hire days and expenses amounting to $1.0 million. During the nine months ended September 30, 2012, two of our vessels, the CMA CGM Kingfish and CMA CGM Marlin, underwent their scheduled dry-docking which resulted in 44 off-hire days and expenses amounting to $2.0 million. Management fees charged by a related party Management fees charged by Allseas for the nine months ended September 30, 2013 and 2012 were $2.1 million and $1.7 million, respectively, or $839 (€638.85) and $803 (€627.36) per vessel per day, respectively. The increase in management fees was due primarily to the increased average number of vessels. Management fees charged by a related party represent fees for management and technical services in accordance with our management agreements. This fee is charged on a daily basis per vessel and is affected by the number of vessels in our fleet, the number of calendar days during the period, the official Eurozone inflation rate and the U.S. Dollar/Euro exchange rate at the beginning of each month. Depreciation Depreciation for our fleet for the nine months ended September 30, 2013 was increased by $0.4 million, to $11.3 million from $10.9 million, for the nine months ended September 30, 2012, mainly due to the increased average number of vessels, which was partially offset by the increase in the scrap rate. Effective January 1, 2013, the Company revised its scrap rate estimate prospectively from $150 to $300 per lightweight ton. The change in accounting estimate does not have a retrospective effect in the financial statements previously reported. The effect of this change was to decrease depreciation expense and to increase net income by approximately $1.0 million, or $0.04 per basic and diluted common share for the nine months ended September 30, 2013. General and administrative expenses General and administrative expenses for the nine months ended September 30, 2013 and 2012 were $4.5 million and $3.8 million, or $1,848 and $1,787 per vessel per day, respectively. The increase in G&A expenses was due primarily to increased financial reporting fees and executive services fees paid to our Manager and increased share-based compensation expense. During the nine months ended September 30, 2013 and 2012, expenses related to the provision of our executive services by our Manager amounted to $1.7 million and $1.4 million, respectively, and share-based compensation amounted to $1.5 million and $0.8 million, respectively. Interest and finance costs Interest and finance costs amounted to $6.3 million for each of the nine-month periods ended September 30, 2013 and 2012, reflecting the decrease in our average borrowings outstanding, offset by the increase in our average notional amount outstanding under our interest rate swap agreements, period over period. Cash Flows Net cash from Operating Activities Net cash from Operating Activities for the nine months ended September 30, 2013 was $30.4 million. Our vessels generated positive cash flows from revenues, net of commissions, of $57.0 million, while we paid $26.6 million for expenses, of which $5.3 million relates to the payment of interest on our bank loans and our related party loan with Paragon Shipping. 6 Net cash from Operating Activities for the nine months ended September 30, 2012 was $22.0 million. Our vessels generated positive cash flows from revenues, net of commissions, of $49.9 million, while we paid $27.9 million for expenses, of which $5.2 million relates to the payment of interest on our bank loans and our related party loan with Paragon Shipping. Net cash used in Investing Activities For the nine months ended September 30, 2013, there was no cash used in investing activities. Net cash used in Investing Activities for the nine months ended September 30, 2012, was $62.4 million, relating to the acquisition of OOCL Hong Kong and OOCL China, including attached intangibles. Net cash from / (used in) Financing Activities Net cash used in Financing Activities for the nine months ended September 30, 2013, was $25.2 million. On March 18, 2013, we completed the public offering and issuance of 4,000,000 of our common shares, resulting in net proceeds of $19.9 million, net of underwriting discounts, commissions and other offering costs of $1.1 million in the aggregate. On July 29, 2013, we completed the public offering and issuance of 558,333 shares of our Series C Preferred Shares, resulting in net proceeds of $12.8 million, net of underwriting discounts, commissions and other offering costs of $0.6 million in the aggregate. $19.7 million out of the net proceeds from the Series C Preferred Shares offering and our cash reserves were used to redeem and retire all of our outstanding Series B-1 Preferred Shares. During the nine months ended September 30, 2013, we repaid $25.0 million of our debt, paid financing costs of $0.2 million and paid dividends to our preferred and common shareholders of $1.5 million and $11.5 million, in the aggregate, respectively. Net cash from Financing Activities for the nine months ended September 30, 2012, was $41.8 million. Included in the $41.8 million, is the proceeds from the issuance of 1,333,333 units, each unit consisting of one 9.75% Series B Cumulative Redeemable Perpetual Preferred Share (the "Series B Preferred Shares") and one warrant to purchase one of our common shares, which amounted to $38.4 million in the aggregate, net of related costs of $0.1 million, together with drawdown of $24.7 million under a secured loan agreement, net of financing costs of $0.3 million, which were used to finance the acquisition of OOCL Hong Kong and OOCL China. On July 18, 2012, we completed the public offering and issuance of 4,285,715 of our common shares, resulting in net proceeds of $28.2 million, net of underwriting discounts, commissions and other offering costs of $1.8 million in the aggregate. We used a portion of the net proceeds of the public offering to redeem 692,641 of the Series B Preferred Shares at a price equal to the liquidation preference of $30.00 per share, or $20.8 million in the aggregate. During the nine months ended September 30, 2012, we repaid $13.3 million of our debt and paid dividends to our preferred and common shareholders of $0.3 million and $15.1 million, respectively. Liquidity As of September 30, 2013, our cash and restricted cash (current and non-current) amounted to $22.3 million in the aggregate, of which $10.0 million is considered restricted for minimum liquidity purposes under our loan agreements. As of September 30, 2013, we had total outstanding indebtedness of $191.2 million, of which $28.7 million is scheduled to be repaid in the forthcoming 12-month period. $10.7 million out of the $28.7 million has already been repaid as of the date of this filing. As of September 30, 2013, we were in compliance with all of our debt covenants, or had obtained waivers. Currently, we have no borrowing capacity under our existing loan facilities and no capital commitments. We anticipate that our current financial resources, together with cash generated from operations, will be sufficient to fund the operations of our current fleet, including our working capital requirements, for the next 12 months. Dividends During the nine months ended September 30, 2013, we paid to Neige International, the only holder of the Company's Series B-1 Preferred Shares, dividends of $1.4 million. In addition, in July 2013, in connection to the redemption of the Series B-1 Preferred Shares, we paid to Neige International dividends of $0.1 million. On September 13, 2013, we declared a cash dividend of $0.39375 per share, or $0.2 million, on our Series C Preferred Shares for the period from the original issuance of the Series C Preferred Shares on July 29, 2013 through September 30, 2013. The dividend was paid on October 1, 2013 to all holders of Series C Preferred Shares of record as of September 30, 2013. During the nine months ended September 30, 2013, we paid an aggregate dividend of $11.5 million, or $0.46 per share, with respect to the fourth quarter of 2012, first and second quarter of 2013, and on November 7, 2013, we declared a dividend of $0.06 per common share, with respect to the third quarter of 2013, payable on November 28, 2013, to common shareholders of record as of the close of business on November 21, 2013, amounting to $1.5 million. Loan Facilities For information relating to our secured and unsecured loans, please see Note 7 to our financial statements included in our annual report on Form 20-F for the year ended December 31, 2012 and Note 6 to our unaudited interim condensed consolidated financial statements included elsewhere herein. Recent Developments For information relating to our recent developments, please see Note 13 to our unaudited interim condensed consolidated financial statements included elsewhere herein. Significant Accounting Policies and Critical Accounting Policies For a description of all of our significant accounting policies, see Note 2 to our audited financial statements included in our annual report on Form 20-F for the year ended December 31, 2012 and Note 2 to our unaudited interim condensed consolidated financial statements included elsewhere herein. For a discussion on our critical accounting policies please see Item 5 included in our annual report on Form 20-F for the year ended December 31, 2012. 7 Fleet List: The following table provides additional information about our fleet as of November 27, 2013. Vessel Year Built TEU Charterer Daily Gross Charter Rate (7) Charter Expiration Notes Box Voyager CNC $ March 2014 1 Box Trader Hapag Lloyd $ April 2014 2 CMA CGM Kingfish CMA CGM $ April 2014 3 CMA CGM Marlin CMA CGM $ May 2014 3 Maersk Diadema Maersk $ December 2013 4 Maule CSAV Valparaiso $ May 2016 5 MSC Emma MSC $ August 2014 6 OOCL Hong Kong OOCL $ June 2015 8 OOCL China OOCL $ July 2015 8 Total Notes: 1)
